42 F.3d 1386
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frankie L. MCCOY, Sr., Plaintiff Appellant,v.CORRECTIONAL MEDICAL SYSTEMS;  Prison Health Services,Incorporated;  Other Unknown Defendants;  Doctor Munday,Medical Director;  G. Thomas, Doctor;  E. Bumpass, MedicalTechnician;  T. Manigo, Medical Technician;  Henry Kakembo;Doctor Mohadjerin;  Bogucki, Physicians' Assistant,Defendants Appellees.
No. 94-6675.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 22, 1994.Decided:  Dec. 12, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Benson E. Legg, District Judge.  (CA-92-2022-L, CA-92-3486-L, CA-93-91-L, CA-93-355-L, CA-93-1991-L, CA-93-1821-L)
Frankie L. McCoy, Sr., pro se.  Philip Melton Andrews, Aron Uri Raskas, Kramon & Graham, P.A., Baltimore, MD.;   Joseph Barry Chazen, Steven R. Smith, Meyers, Billingsley, Shipley, Rodbell & Rosenbaum, Riverdale, MD., for appellees.
D.Md.
AFFIRMED.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaints.  Our review of the records and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  McCoy v. Correctional Medical Systems, Nos.  CA-92-2022-L;  CA-92-3486-L;  CA-93-91-L;  CA-93-355-L;  CA-93-1991-L;  CA-93-1821-L (D. Md. May 31, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We deny Appellant's motions for counsel on appeal and to compel duplication of documents